Citation Nr: 1434979	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating, greater than 20 percent for degenerative disc disease of the cervical spine with cervical canal stenosis and left shoulder myofascial pain.

2.  Entitlement to a higher initial rating, greater than 10 percent for radiculopathy of the upper right extremity.

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1983 to September 1986 and from May 1989 to May 1993.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for radiculopathy of the upper right extremity and assigned a 20 percent initial rating, but denied an increased rating for cervical degenerative disc disease.  The Veteran appealed the denial and the initial rating assigned in this decision, and the matters are now before the Board.
 
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include records of VA treatment which, like all records within these electronic systems, have been considered as part of the present appeals.  

The issue of entitlement to an increased rating for degenerative disc disease of the cervical spine with cervical canal stenosis and left shoulder myofascial pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire initial rating period, for radiculopathy of the upper right extremity has been productive of mild symptomatology with inconsistent evidence of slight reduction in reflexes, but full motor strength.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for radiculopathy of the upper right extremity have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Evaluation for Radiculopathy of the Upper Right Extremity.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for is an appeal from the initial assignment of a disability rating in April 2010, when the RO assigned a separate rating for radiculopathy secondary to service connected degenerative disc disease of the cervical spine under 38 C.F.R. §4.120 (2013); prior to this decision, service connection for the Veteran's neurologic disorder of the upper right extremity had not been established.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

In the April 2010 decision on appeal, a 10 percent evaluation for radiculopathy of the upper right extremity was established, effective January 26, 2010.  The Veteran's radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC or Code) 8515 (2013) for paralysis of the median nerve.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013); see 38 C.F.R. § 4.124 (2013).

DC 8515 further specifies that complete paralysis is manifest by evidence of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.214a.

The Veteran has contended, including in written statements to VA, that she experiences difficulty with housework including vacuuming, mopping, laundry, and yard work, as well as problems when driving due to limited range of motion and difficulty turning the steering wheel.  The Veteran has also indicated problems standing or sitting for more than 20 minutes at a time and limitations associated with lifting objects due to pain.  In addition, the Veteran's mother and husband have reported that she suffers from limitations associated both with her cervical spine disability directly, and radiculopathy of the upper right extremity.  To the extent that the symptoms and limitations that the Veteran has reported are capable of lay observation both by herself and those around her, the Board's finds these reports to be competent and probative of the Veterans current level of disability.  Layno v. Brown, 6 Vet. App. 465 (1994). 

After reviewing the entire claims file, the Board finds that the Veteran's radiculopathy of the upper right extremity has been not more than 10 percent disabling for any period on appeal.  Specifically, radiculopathy has been productive of only mild symptomatology with inconsistent evidence of slight reduction in reflexes, but full motor strength.

In December 2009, the Veteran reported that she experienced right arm pain and felt that she was unable to breathe, and sought treatment at a hospital where myocardial infarction was ruled out as the cause of her symptoms.  On neurologic assessment in December 2009, the Veteran had diminished reflexes in the biceps and brachioradialis, but normal reflexes in the triceps of the right arm.  

On VA examination of the cervical spine in March 2010, the Veteran experienced neck pain with radiation to the right upper extremity and endorsed both numbness and paresthesia.  Motor examination revealed active movement against some (but not full) resistance in elbow flexion and extension, as well as wrist flexion and extension of the right upper extremity, but normal finger flexion and extension.  Sensory and reflex examinations were entirely normal in the upper extremities.  The examiner opined that the Veteran's cervical spine sprain and upper right extremity radiculopathy had a severe impact on her ability to do chores, shop, exercise, and some effects on recreation, traveling, bathing, and grooming.

During a December 2010 VA examination regarding the lumbar spine, examination revealed that the Veteran had active movement against full resistance in the right elbow, as well as fingers and thumbs.  Subsequently, VA examination in July 2011 revealed normal reflexes of the right bicep and brachioradialis, with active movement against full resistance to flexion and extension of the right elbow, as well as finger flexion, finger abduction, and thumb opposition.

Based on the foregoing, while the Veteran has competently reported pain, numbness and paresthesia of the upper right extremity, clinical examination and evaluation has nonetheless revealed that her motor, sensory, and reflex functions of the upper right extremity have been essentially normal other than the single indication in March 2010 of a slight reduction in motor strength to resistance with regard to the right elbow and wrist.  Thus, while the Veteran is genuine in her reports of symptomatology, her upper right extremity radiculopathy nonetheless does not rise to the level of moderate incomplete paralysis and thus a rating of greater than 10 percent is not warranted.  

Accordingly, the Board concludes that the Veteran's upper right extremity radiculopathy has been 10 percent disabling throughout the entire rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected radiculopathy of the upper right extremity the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability based on consideration of the degree of incomplete paralysis of the median nerve; thus, the demonstrated manifestations - namely radiating pain and a slight reduction in motor strength of the upper right extremity - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, of entitlement to a total disability rating based on individual unemployability as a result of the Veterans service-connected fibromyalgia, the thoracolumbar degenerative joint disease, and radiculopathy of the lower extremities was granted in a RO decision of August 2013.  Additionally, the record does not reveal that the Veteran is claiming that she is rendered unemployable by virtue of her upper right extremities radiculopathy.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability for her upper right extremities radiculopathy is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Notice letters were sent to the Veteran in March and May 2010.  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA with respect to this issue.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to VA's July 2012 request  for Social Security Administration (SSA) records.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in July 2011, during which the examiner was provided the claims file for review, conducted a physical examination of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating in excess of 10 percent for radiculopathy of the upper right extremity is denied.	


REMAND

Increased Rating for Degenerative Disc Disease of the Cervical Spine with Cervical Canal Stenosis and Left Shoulder Myofascial Pain

The Board finds that a new examination of the Veteran cervical spine disability must be conducted in order to assess the Veteran's current level of symptomatology.

In March 2010 the Veteran underwent a VA examination which indicated that she had limitation of motion of the cervical spine with objective evidence of pain on active range of motion.  When evaluating musculoskeletal disabilities, in addition to applying schedular criteria, VA considers whether the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Because the March 2010 VA examiner did not indicate at what degree of motion pain began, a new examination must be ordered.

Accordingly, the case is REMANDED for the following action:

1.  Procure all relevant VA treatment records dated since August 2013, the date of the last treatment record procured by VA for the claims file.

2.  Schedule the Veteran for a VA medical examination to ascertain the current severity and manifestations of her service-connected degenerative disc disease of the cervical spine.  The VA examiner should conduct all testing required, to include any neurological testing, and review the results of any testing prior to completion of the examination report.

In identifying the Veteran's range of motion of the cervical spine, the examiner should indicate at what degree of motion pain, if present, begins, as well as describe any additional functional loss due to weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.

3.  After completing all indicated development, readjudicate the claim for an increased rating for degenerative disc disease of the cervical spine in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and she should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


